STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

STATE       OF          LOUISIANA                                                                     NO.      2022     KW   0074

VERSUS


DARRYL         BRAGGS,               JR.                                                              JANUARY          25,   2022




In    Re:                Darryl            Braggs,        Jr.,        applying               for     supervisory             writs,

                         18th         Judicial           District            Court,           Parish        of    West        Baton
                         Rouge,           No.    211014.




BEFORE:                 McDONALD,               LANIER,        AND   WOLFE,         JJ.


         WRIT             GRANTED.                  The        trial         court'      s     ruling          granting           the
State' s            notice            to    introduce            other        crimes          evidence           of    relator'     s

possible                 gang         affiliation               pursuant            to        La.      Code       Evid.         art.

404( B)(       1)        is     reversed.                The    mere       showing           of     gang     affiliation           or
participation                        in         the       crimes
                                                                           by       known            gang        members           is
insufficient                    to     permit          evidence         of      such         gang     affiliation            to    be
introduced                at        trial.         Absent         evidence          that           gang     affiliation           was

the     reason            for        commission            of     the      underlying               crimes, evidence               of

relator'            s     possible               gang      affiliation                 has          no  bearing  on                or

relevance                to         prove        the     elements            of     the       charged          crimes.            See
State          v.        Hawkins,               2016- 0458 (         La.     App.         4th       Cir.       5/ 17/ 17),        219
So. 3d          1133,                1149,       writs          denied,           2017- 1183,              2017- 1280 (           La.
5/ 18/ 18),              242         So. 3d       575;     State        v.      Barnes,            28, 835 (     La.     App.      2d
Cir.     12/ 11/ 96),                 685       So. 2d    1148,       1155.


                                                                     JMM
                                                                     WIL


         Wolfe,               J.,     dissents and would deny the writ application.




COURT       OF          APPEAL,           FIRST     CIRCUIT




      o1 • !
         DEPUTY
                    4         CLERK        OF    COURT
                         FOR        THE    COURT